      Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 1 of 35
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                               March 25, 2021
                              SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                  HOUSTON DIVISION
UNITED STATES OF AMERICA                        §
and                                             §
BUD CONYERS,                                    §
                                                §
          Plaintiffs,                           §
VS.                                             §   CIVIL ACTION NO. 4:06-CV-04024
                                                §
HALLIBURTON COMPANY                             §
and                                             §
KELLOGG BROWN & ROOT INC.                       §
and                                             §
KELLOGG BROWN & ROOT SERVICES                   §
INC., et al,                                    §
                                                §
          Defendants.                           §

                         MEMORANDUM OPINION AND ORDER

I.       INTRODUCTION

         On January 8, 2014, the United States government (the “Government”) intervened in this

lawsuit and filed a complaint against Kellogg Brown & Root, and its affiliates (collectively,

“KBR”), and two foreign subcontractors.1 The foreign subcontractor defendants, Kuwaiti

corporations First Kuwaiti Trading & Contracting, WLL and La Nouvelle General Trading and

Contracting Co., have since been dismissed from this suit. The Government’s complaint alleges

that KBR and its former co-defendants committed varied acts of fraud and misconduct in the

execution of an Army contract to provide logistical support services to the Army in Iraq between

2002 and 2005.




1
  Former relator-plaintiff Bud Conyers, previously a KBR employee, first brought this action on
December 20, 2006 as a qui tam suit under the federal False Claims Act against KBR and the two
subcontractors. Conyers passed away in 2018. On July 18, 2018, David Conyers, Bud Conyers’ son and
the representative of his estate, was substituted for Bud Conyers in this case.


1 / 35
      Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 2 of 35




         Pending before the Court is KBR’s motion for summary judgment (Dkt. 336) and the

Government’s motion for partial summary judgment (Dkt. 337-1). KBR and the Government

have both timely filed responses and replies to each other’s respective motions. After having

carefully considered the parties’ motions, responses, replies, the record, and the applicable law,

the Court determines that KBR’s motion for summary judgment should be GRANTED IN PART

and DENIED IN PART. Likewise, the Government’s motion for partial summary judgment

should be GRANTED IN PART and DENIED IN PART.

II.      FACTUAL BACKGROUND

         On December 14, 2001, the United States Department of the Army (the Army) entered

into contract No. DAAA09-02-D-0007 with Brown & Root Services, then a division of Kellogg

Brown & Root, Inc., pursuant to the federal Logistics Civil Augmentation Program (the

“LOGCAP III” contract). On July 1, 2003, Kellogg Brown & Root Services, Inc. (“KBRSI”)

became the successor-in-interest to the LOGCAP III contract.2 (For purposes of this opinion, the

Court will refer to the Kellogg Brown & Root entities collectively as “KBR”). Under LOGCAP

III, KBR would provide logistical support services for the Army’s operations in Iraq. LOGCAP

III was an “umbrella” contract under which the Government would execute individual Task

Orders prescribing a particular scope of work (SOW) for the procurement of goods or services.

The Task Orders at issue in this case had a “cost-plus-award-fee” structure, meaning that, in

addition to being reimbursed for its costs, KBR would earn a one percent “base fee” and could

earn up to a two percent performance-based “award fee.” Each fee was calculated as a

percentage of the Task Order’s final “negotiated estimated costs” agreed upon by the Army and

KBR.

2
  However, Kellogg Brown & Root, Inc. remained identified as “payee” on reimbursement vouchers
submitted to the Government as late as September 17, 2005.


2 / 35
       Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 3 of 35




         KBR sought payment from the Army by submitting to the Defense Contract Audit

Agency (DCAA) invoices called “public vouchers.” A separate agency, the Defense Contract

Management Agency (DCMA), was also involved in administering LOGCAP III. KBR’s

vouchers included the applicable Task Order number, the amount being billed, the date(s) that

the goods or services were delivered, and line-item summaries that typically indicated the

subcontractor that performed the job. The Government’s allegations in this case concern

vouchers submitted by KBR for services performed under LOGCAP III between 2002 and 2004.

         KBR performed these services under three Task Orders issued by the Army. Task Order

43 required KBR to transport goods and supplies to U.S. troops throughout the war theater and,

specifically, to provide refrigerated transportation of items such as food, ice, and medicine. Task

Order 36 tasked KBR with providing tankers that would deliver and store diesel fuel at a military

airport near Kuwait. Task Order 27 required KBR to construct and maintain Camp Arifjan, a

facility in Kuwait that was to be used as a staging ground for Army personnel. KBR entered into

subcontracts with local firms in order to complete these Task Orders. The allegations of

misconduct by KBR’s employees in connection with the subcontracting process, as detailed

below, serve as the basis for the Government’s lawsuit. The parties have filed competing

summary judgment motions on the issues of liability only.

III.     THE PARTIES’ CONTENTIONS

         In Count I, the Government alleges that KBR, acting through one of its employees,

violated former section 53 (now section 8706(a)(2))3 of the federal Anti-Kickback Act (AKA) by

including kickback fees in the contract price that KBR charged the Government for the costs of

3
  Prior to 2011, the AKA was codified at 41 U.S.C. §§ 51–58. Congress re-codified the AKA without
substantive change, at 41 U.S.C. §§ 8701–07. See Public Contracts—Enact Certain Laws, Pub.L. No.
111–350, § 3, 124 Stat. 3677, 3838–41 (2011). This opinion will refer to the re-codified statutory sections
of the Act.


3 / 35
      Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 4 of 35




Subcontracts 167 and 190. In its dueling motion, KBR contends that the AKA claims are barred

by the statute of limitations or, alternatively, that KBR’s employee lacked the requisite scienter

for the Government to establish a violation of the statute.

         Both parties also move for summary judgment as to Counts II and III, which implicate

Subcontracts 167, 190, 39, and Change Order 1 to Subcontract 167. KBR, but not the

Government, also moves for summary judgment on these two counts as to Subcontract 11. On

Counts II and III, respectively, the Government alleges that KBR violated the federal False

Claims Act (FCA) by (i) knowingly presenting, or causing to be presented to the Government,

false claims for payment or approval; and (ii) knowingly making, using, or causing to be made or

used, false records or statements to get false claims paid or approved by the Government. KBR

asserts that the Government cannot create a fact issue as to three elements of its FCA claims,

and, for Subcontract 39, as to the requirements for a “claim.”

         KBR also moves for summary judgment on Counts IV, V, and VI. Counts IV and V

allege that, as to each subcontract at issue, KBR violated the FCA by conspiring with its former

co-defendants to defraud the Government by getting a false claim paid. Id. As to Count VI, the

Government’s common law fraud claim, KBR asserts arguments similar to those made against

the FCA claims, along with an argument that such a claim is time-barred.

         Finally, the parties present cross summary judgment motions on Count VII, the

Government’s claim that KBR breached the LOGCAP III contract by claiming costs that were

not allowable under the contract’s terms. KBR responds that the Court lacks jurisdiction over the

contract claim and, alternatively, that the Government cannot establish that the costs KBR

submitted for Subcontracts 11, 39, 167, and 190 were unreasonable.

IV.      APPLICABLE LAW

         a.     Summary Judgment Standard


4 / 35
    Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 5 of 35




         Rule 56 of the Federal Rules of Civil Procedure authorizes summary judgment against a

party who fails to make a sufficient showing of the existence of an element essential to the

party’s case and on which that party bears the burden at trial. See Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

The movant bears the initial burden of “informing the Court of the basis of its motion” and

identifying those portions of the record “which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex, 477 U.S. at 323; see also Martinez v. Schlumber, Ltd., 338 F.3d

407, 411 (5th Cir. 2003). Summary judgment is appropriate where “the pleadings, the discovery

and disclosure materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c).

         “If the dispositive issue is one on which the nonmoving party will bear the burden of

proof at trial, the moving party may satisfy its burden by merely pointing out that the evidence in

the record contains insufficient proof concerning an essential element of the nonmoving party’s

claim.” Norwegian Bulk Transport A/S v. International Marine Terminals Partnership, 520 F.3d

409, 412 (5th Cir. 2008). If the movant meets its burden, the burden shifts to the nonmovant to

“go beyond the pleadings and designate specific facts showing that there is a genuine issue for

trial.” Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996) (citing Tubacex, Inc. v. M/V Risan,

45 F.3d 951, 954 (5th Cir. 1995). “To meet this burden, the nonmovant must ‘identify specific

evidence in the record and articulate the ‘precise manner’ in which that evidence support[s] [its]

claim[s].’” Stults, 76 F.3d at 656 (citing Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994),

cert. denied, 513 U.S. 871, 115 S. Ct. 195, 130 L. Ed.2d 127 (1994)). It may not satisfy its

burden “with some metaphysical doubt as to the material facts, by conclusory allegations, by




5 / 35
    Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 6 of 35




unsubstantiated assertions, or by only a scintilla of evidence.” Little, 37 F.3d at 1075 (internal

quotation marks and citations omitted). Instead, it “must set forth specific facts showing the

existence of a ‘genuine’ issue concerning every essential component of its case.” Am. Eagle

Airlines, Inc. v. Air Line Pilots Ass’n, Intern., 343 F.3d 401, 405 (5th Cir. 2003) (citing Morris v.

Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).

         “A fact is material only if its resolution would affect the outcome of the action, . . . and

an issue is genuine only ‘if the evidence is sufficient for a reasonable jury to return a verdict for

the [nonmovant].’” Wiley v. State Farm Fire and Cas. Co., 585 F.3d 206, 210 (5th Cir. 2009)

(internal citations omitted). When determining whether a genuine issue of material fact has been

established, a reviewing court is required to construe “all facts and inferences . . . in the light

most favorable to the [nonmovant].” Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536,

540 (5th Cir. 2005) (citing Armstrong v. Am. Home Shield Corp., 333 F.3d 566, 568 (5th Cir.

2003)). Likewise, all “factual controversies [are to be resolved] in favor of the [nonmovant], but

only where there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.” Boudreaux, 402 F.3d at 540 (citing Little, 37 F.3d at 1075 (emphasis

omitted)). In sum, “[t]he appropriate inquiry [on summary judgment] is ‘whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.’” Septimus v. Univ. of Hous., 399 F.3d 601, 609

(5th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52, (1986)).

         b.     The Anti-Kickback Act

         The AKA makes unlawful the provision, acceptance, or inclusion, in claims for

reimbursement, of kickbacks—or “commercial bribes”—by parties doing business with the

federal government. United States ex rel Vavra v. Kellogg Brown & Root, Inc., 727 F.3d 343,

346 (5th Cir. 2013). The AKA defines as “kickback” broadly as:


6 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 7 of 35




         any money, fee, commission, credit, gift, gratuity, thing of value, or compensation
         of any kind that is provided to a prime contractor, prime contractor employee,
         subcontractor, or subcontractor employee to improperly obtain or reward
         favorable treatment in connection with a prime contract 4 or a subcontract5 relating
         to a prime contract.

41 U.S.C. § 8701(2) (2012) (emphasis added). The AKA’s prohibitions are as follows:

         A person may not—

         (1) provide, attempt to provide, or offer to provide a kickback;

         (2) solicit, accept, or attempt to accept a kickback; or

         (3) include the amount of a kickback prohibited by paragraph (1) or (2) in the
         contract price—

                (A) a subcontractor charges a prime contractor or a higher tier
                subcontractor; or

                (B) a prime contractor charges the Federal Government.

41 U.S.C. § 8702. Under the AKA, the term “person” includes “a corporation, partnership,

business association of any kind, trust, joint-stock company, or individual.” Id. § 8701(3). The

AKA’s strict liability provision allows the Government to recover the amount of a kickback from

a company “whose employee, subcontractor, or subcontractor employee violates section 8702

. . . by providing, accepting, or charging a kickback.” Id. § 8706(a).

         c.     The False Claims Act

         A person is liable under the FCA if that person, inter alia, (1) “knowingly presents or

causes to be presented to [the Government] a false or fraudulent claim for payment or approval”

or (2) “knowingly makes, uses, or causes to be made or used, a false record or statement to get a

false or fraudulent claim paid by the Government.” 31 U.S.C. § 3729(a) (2006). On Counts II
4
 A “prime contract” is “a contract or contractual action entered into by the Federal Government to obtain
supplies, materials, equipment, or services of any kind.” 41 U.S.C. § 8701(3).
5
  A “subcontract” is “a contract or contractual action entered into by a prime contractor or a subcontractor
to obtain supplies, materials, equipment, or services of any kind under a prime contract.” 41 U.S.C.
§ 8701(7).


7 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 8 of 35




and III, the Government must establish each of the following elements: (1) there was a false

statement or fraudulent course of conduct; (2) the claim, record, or statement was made “with the

requisite scienter”; (3) the claim, record, or statement was material; and (4) the claim, record, or

statement caused the Government to pay out money or to forfeit moneys due (i.e., involved a

claim). United States ex rel Lemon v. Nurses to Go, Inc., 924 F.3d 155, 159 (5th Cir. 2019). Also

at issue in this case is a theory of conspiracy liability under the FCA. Under the FCA version

applicable here,6 a person who “conspires to defraud the Government by getting a false or

fraudulent claim allowed or paid” is subject to FCA liability. 31 U.S.C. § 3129(a)(3) (2006).

V.       ANALYSIS AND DISCUSSION

         Each subcontract at issue in this case is the subject of multiple theories of liability alleged

by the Government. While it appears the Fifth Circuit has not addressed this issue, the Court of

Federal Claims has held that a court may impose both civil penalties under the AKA, and

separate civil penalties and treble damages under the FCA for the same acts. Morse Diesel Int’l,

Inc. v. United States, 79 Fed. Cl. 116, 124 (Ct. Fed. Cl .2007). Accordingly, the Court examines

the Government’s claims under both the AKA and the FCA. Except as to Count VI, the Court

addresses the parties’ arguments in turn, beginning with a summary of the relevant facts. Unless

expressly stated otherwise, where summary judgment is granted the facts in support of that

summary have been established by competent summary judgment evidence.

         Importantly, the parties have made certain stipulations as to the timeliness of the

Government’s claims. As noted, the Government filed its complaint on January 8, 2014. KBR

has stipulated that for the purpose of statutes of limitations, laches, or other time bars, the period



6
  Congress amended the FCA in 2009, including the conspiracy provision. However, because the events
giving rise to this suit occurred between 2001 and 2005, the pre-2009 version of the statute is applicable
here.


8 / 35
    Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 9 of 35




from August 4, 2008 to March 31, 2012 is excluded. Therefore, the parties agree, pursuant to a

series of tolling agreements, that the Government’s FCA, AKA, and breach of contract claims

are not time-barred, to the extent those claims accrued after May 9, 2004.

         a.     Common Law Fraud (Count VI)

         The Court grants summary judgment for KBR as to Count VI, the Government’s

common law fraud claim. KBR asserts, and the Government does not dispute, that a three-year

limitations period applies to this claim. 28 U.S.C. § 2415(b) (setting forth a three-year statute of

limitations for “every action for money damages brought by the United States or an officer or

agency thereof which is founded upon a tort”). The Government does not allege that any

unlawful conduct by KBR occurred after May 2007, or within three years prior to the date suit

was filed (accounting for the excluded period of August 4, 2008 to March 31, 2012). Any fraud

claim concerning conduct prior to May 2007 is time-barred. Therefore, the Court grants

summary judgment to KBR as to Count VI.

         b.     Subcontracts 167 and 190

               i.      Factual Summary

         The Government’s claims concern two subcontracts that KBR entered into in furtherance

of its performance under Task Order 43. On June 17, 2003, KBR executed Subcontract GU49-

KU-S00167 (Subcontract 167) with Kuwaiti firm First Kuwait Trading and Contracting, WLL

(FKTC), to lease 50 trucks (“heads”) and 50 refrigerated trailers (“reefers”) for six months. (The

Court will use the term “truck-trailer unit” to refer to a unit consisting of one truck and one

trailer.). On August 19, 2003, KBR executed GU49-KU-S0090 (Subcontract 190) with FKTC for

a six-month lease of 150 truck-trailer units. Both awards were the result of a kickback

arrangement between FKTC and KBR employee Anthony (Tony) Martin. In his capacity as

KBR’s subcontract administrator, Martin was responsible for soliciting bids from prospective


9 / 35
    Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 10 of 35




subcontractors and for negotiating and awarding subcontracts under the LOGCAP III contract on

KBR’s behalf.

          In exchange for an agreed payment of 50 Kuwaiti Dinars (KD) per month per truck-

trailer unit leased through a subcontract, Martin provided FKTC Manager Wadih Al-Absi with

critical information about the bids of FKTC’s competitors. In total, Martin was to receive

$50,239.50 in kickbacks for Subcontract 167, and $150,265.35 for Subcontract 190. Ultimately,

Martin received only a $10,000 advance from Al-Absi. He admitted to the foregoing conduct in

his plea agreement with the Government, which Martin entered into on May 8, 2007.7

          Martin awarded Subcontract 167 to FKTC in the amount of $4,672,273.50 and

Subcontract 190 in the amount of $8,865,656. On February 17, 2005, KBR submitted

reimbursement vouchers to the Government for reimbursement a voucher that included costs

associated with Subcontract 167. On July 30, 2004 and again on March 31, 2005, KBR also

submitted reimbursement vouchers to the Government that included costs associated with

Subcontract 190.

                ii.      The Anti-Kickback Claims (Count I)

          In connection with Subcontracts 167 and 190, the Government seeks summary judgment

under the AKA’s strict liability provision, section 8706(a)(2), alleging that KBR is strictly liable

for violating section 8702(3) of the statute by “includ[ing] the amount of a kickback . . . in the

contract price” that KBR, a “prime contractor,” charged the Government. KBR contends that the

AKA’s six-year limitations period bars the Government’s claims as to the foregoing subcontracts




7
  Martin reaffirmed his conduct while testifying in front of a grand jury in his criminal case and during the
criminal trials of KBR employees Jeff Mazon and Stephen Seamans, as well as during his deposition
taken in this case.


10 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 11 of 35




and, also, that the Government cannot establish that the amounts billed to the Government under

these subcontracts included any kickback amounts.

                        a.       The Statute of Limitations

          The AKA requires the Government to bring a civil action under section 8706 no later

than six years after the date on which (1) the prohibited conduct establishing the cause of action

occurred, or (2) the Government first knew, or should reasonably have known, that the

prohibited conduct had occurred. 41 U.S.C. § 8706(b). The parties stipulate that the limitations

period for the AKA claims began to run on May 9, 2004. However, KBR contends that to the

extent the Government seeks to derive KBR’s liability from section 8702(3),8 the “inclusion” of

kickback amounts in the contract prices occurred when the prices of the respective subcontracts

were “fixed” or “set,” not when KBR actually billed the Government for the costs it incurred. 9

The Government responds that the “prohibited conduct” occurred when KBR submitted the

vouchers for Subcontracts 167 and 190 to the Government.

          Finding no reason to depart from the statute’s plain language, the Court agrees with the

Government’s interpretation. Calogero v. Shows, Cali & Walsh, L.L.P., 970 F.3d 576, 582 (5th

Cir. 2020) (“[W]ords generally should be interpreted as taking their ordinary . . . meaning . . . at

the time Congress enacted the statute.”). The AKA expressly prohibits inclusion of a kickback

amount in the contract price that a prime contractor “charges” the Government. 10 Therefore, a

8
  This section prohibits “includ[ing] the amount of a kickback . . . in the contract price that a prime
contractor to the Federal Government.”
9
  KBR also points out that KBR employees Seamans and Martin accepted kickbacks in 2003 and that, as
to any liability premised on violation of section 8702(2), “the prohibited conduct establishing the cause of
action” occurred prior to May 9, 2004. The Government, however, derives KBR’s liability from a
violation of section 8702(3).
10
   The term “charge” means “to demand a fee” or “to bill.” See Charge, BLACK’S LAW DICTIONARY (11th
ed. 2019). The Court must assume that if Congress had wished to instead use a word other than “charge,”
it would have done so. See also 41 U.S.C. § 8706(a)(2) (permitting recovery from a person whose agent
“violated section 8702 . . . by providing, accepting, or charging a kickback” (emphasis added)).


11 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 12 of 35




violation of section 8702(3) occurred, and the Government’s cause of action accrued, when the

offense’s final element—charging the government—was completed. United States v. Ongaga,

820 F.3d 152, 159–60 (5th Cir. 2016) (“Generally, the statute of limitations begins to run when

the crime is complete, meaning that all the elements of the crime have been satisfied.”).

          Furthermore, the Government’s cause of action under the AKA accrued separately on

each date that KBR submitted to the Government a voucher that included a kickback amount for

reimbursement. See, e.g., United States v. Gelais, 952 F.2d 90, 96–97 (5th Cir. 1992) (“Each

wire transmission in furtherance of a scheme to defraud constitutes a separate crime.”). KBR

submitted vouchers associated with Subcontract 167 to the Government on February 17, 2005

and submitted vouchers associated with Subcontract 190 on July 30, 2004 and March 31, 2005.

Therefore, the Government’s AKA claims as to these vouchers are not time-barred.

                       b.     The Merits of the AKA Claims

          KBR also seeks to avoid summary judgment on the Government’s AKA claims by

arguing that the Government cannot establish, as a matter of law, that the vouchers submitted to

the Government for Subcontract 167 and 190 included the kickback amounts agreed upon by its

employee, Tony Martin. KBR does not dispute that Martin entered into a kickback arrangement

with FKTC manager Wadih Al-Absi, agreeing to inform FKTC of its competitors’ bids in

exchange for a monthly payment of 50 KD per truck leased through each subcontract. Martin

ultimately awarded Subcontracts 167 and 190 to FKTC, and KBR, subsequently, submitted

vouchers to the Governments for costs associated with each subcontract.

          By this evidence, the Government has carried its initial burden to show that KBR’s

charges to the Government included the kickback amounts agreed upon by Martin and FKTC.

That is, having established Martin’s kickback arrangement, the Government is entitled to the

rebuttable presumption that FKTC’s bid would “reflect the amount [it] contemplates paying as a


12 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 13 of 35




kickback, and [that] [its] inflated bid will be reflected in the prime contractor’s bid to the

Government.” See United States v. Acme Process Equip. Co., 385 U.S. 138, 143–44 (1966).

          Seeking to rebut the Government’s initial showing, KBR cites Martin’s deposition

testimony in this case that he did not personally know whether FKTC’s bids to KBR, or the

amounts charged by KBR to the Government, included the kickback amounts that he negotiated.

However, Martin’s personal knowledge on this point is immaterial. “Kickbacks being made

criminal means that they must be made—if at all—in secrecy.” Id. at 144. The Acme Court noted

that kickbacks in government contracts “necessarily inflate the price to the Government[.]” Id.

(emphasis added). KBR, therefore, has failed to create a fact issue as to whether the

reimbursement voucher “include[d] the amount of a kickback . . . in the contract price” that

KBR, a “prime contractor,” charged the Government. Under Section 8706(a), KBR is strictly

liable for the conduct of its employees. 41 U.S.C. § 8706(a)(2). Therefore, KBR is liable for each

instance in which its employees charged the Government a kickback amount—here, on February

17, 2005 (Subcontract 167) and on July 30, 2004 and March 31, 2005 (Subcontract 190). The

Court grants summary judgment to the Government as to each violation.

                 i.      False Claims Act Liability (Counts II and III)

          As to Counts II and III, KBR asserts that the Government cannot establish three of the

four elements necessary under 31 U.S.C. § 3729(a)(1)(A) to maintain its claim for an FCA

violation, i.e., falsity of the claim, record, or statement; scienter, or knowledge; and materiality.

The Court addresses each element in turn. The Court then examines Count V, which alleges

liability under the FCA’s conspiracy provision.

     1.        Falsity

          The Government can establish the “falsity” element of its FCA theory for Counts II and

III by showing that KBR submitted a claim to the Government that was either “factually false” or


13 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 14 of 35




“legally false.” United States ex rel. Bennett v. Medtronic, 747 F.Supp.2d 745, 765 (S.D. Tex.

2010). The Government argues that KBR’s claims associated with Subcontracts 167 and 190

were false under either definition, while KBR asserts that neither category of falsity is satisfied.

The Court is of the opinion that the claims at issue were factually false, as a matter of law.

          A factually false claim involves “‘an incorrect description of goods or services or a

request for reimbursement for goods or services never provided.’” Waldmann v. Fulp, 259 F.

Supp. 3d 579, 590, 593 (S.D. Tex. 2016). See also United States ex rel Ruscher v. Omnicare,

Inc., No. 4:08–cv–3396, 2014 WL 2618158, at *6 (S.D. Tex. June 12, 2014) (“The most

straightforward FCA claims arise when a claimant requests compensation for services which he

has not performed, or overcharges for those that he has completed.”). KBR’s arguments on this

point resemble its argument as to the Government’s AKA claims and are premised on Anthony

Martin’s deposition testimony that he did not know whether FKTC’s bids to KBR, or the

amounts charged by KBR to the Government, included the kickback amounts that he negotiated.

          As discussed supra, it is not relevant whether Martin had personal knowledge that

FKTC’s bids and KBR’s vouchers to the Government included the agreed-upon kickbacks.

Martin’s purported lack of knowledge does not rebut the Government’s initial showing that

KBR’s charges included the kickback amounts. Acme, 385 U.S. at 143–44. It follows, then, that

KBR passed on to the Government the cost of the kickbacks that were baked into each of

FKTC’s bids. Because those costs did not correspond to any service that KBR—or the

Government—actually received, KBR, by definition, overcharged the Government. Ruscher,

2014 WL 2618158, at *6. KBR’s vouchers associated with Subcontracts 167 and 190 were,

therefore, factually false claims, under section 3729(a)(1)(A), and factually false records, under

section 3729(a)(1)(B).




14 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 15 of 35




      2.       Knowledge

          The FCA provides that a defendant acts “knowingly” if the defendant (i) has actual

knowledge of information; (ii) acts in deliberate ignorance of the truth or falsity of the

information; or (iii) acts in reckless disregard of the truth or falsity of the information. 31 U.S.C.

§ 3729(b). The standard for recklessness, in the civil context, is an objective one; the term

describes an act “entailing an unjustifiably high risk of harm that is either known or so obvious

that it should be known.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 68 (2007). Under these

FCA provisions, the Government need not show that a defendant had the specific intent to

defraud the Government. Id. Additionally, an employee’s knowledge may be imputed to his

employer for purposes of FCA liability if the employee was acting (1) within the scope of his

authority and (2) for the purpose of benefitting the corporation. United States v. Hangar One,

Inc., 563 F.2d 1155, 1158 (5th Cir. 1977) (citing United States v. Ridglea State Bank, 357 F.2d

495 (5th Cir. 1966)).11

          The record evidence establishes that, in executing Subcontracts 167 and 190 for inflated

amounts, Martin knowingly caused the making or use of a false record related to KBR’s

subsequent claims for payment. Furthermore, at a minimum, Martin recklessly disregarded the

fact that his corrupt award of the subcontracts to FKTC would cause KBR to bill the Government

for the cost of his illicit arrangement with FKTC—i.e., to submit an inflated, or false, claim for

payment. Thus, Martin, created an “unjustifiable risk” that KBR would seek reimbursement for a

false claim.

11
   Despite the Government’s arguments that Ridglea’s “intent-to-benefit” requirement for imputing an
employee’s knowledge to its corporate employer no longer applies, the Fifth Circuit recently declined to
overrule its precedent. United States ex rel. Vavra v. Kellogg Brown & Root, Inc., 727 F.3d 343, 352, n.12
(5th Cir. 2013) (“Ridglea is our court's precedent in FCA cases.”).


15 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 16 of 35




          The Government has also satisfied both requirements for Martin’s knowledge to be

imputed to KBR. The record evidence shows that Martin agreed to the kickback arrangements

and awarded Subcontracts 167 and 190 to FKTC in the course of performing his core

responsibilities—soliciting bids from prospective subcontractors, negotiating subcontracts, and

awarding subcontracts under LOGCAP III. See, e.g., United States v. BNP Paribas SA, 844

F.Supp.2d 589, 614 (S.D. Tex. 2012) (holding that a bank employee responsible for negotiating

lines of credit with the bank’s clients acted within the scope of his employment when he

accepted a bribe in exchange for helping a foreign entity improperly access financing from a

government program).

          Similarly, Martin rigged the bidding process and awarded the subcontracts to FKTC to

benefit not only himself, but also KBR. In deposition, Martin attempted to justify his award of

Subcontract 190 to FKTC on the grounds that “[i]t supported the Army and made sure they got”

the vehicles the Army needed. Likewise, in a memorandum executed two days after the award of

Subcontract 167 to FKTC, Martin stated that “[t]he urgency of KBR to meet the deliveries of

food and medicinal requirements to the Army substantiated the immediate award[.]” In other

words, Martin believed that his conduct would benefit KBR by enabling it to timely perform its

obligations under LOGCAP III. United States ex rel. Wheeler v. Union Treatment Ctrs., LLC,

No: SA-13-CA-004-XR, 2019 WL 5026934, at *3 (S.D. Tex. July 1, 2019) (“The fact that the

scheme benefitted both Craighead and CCM&D does not negate the fact that it benefitted, and

was intended to benefit, CCM&D.”). Thus, as a matter of law, Martin’s scienter is imputed to

KBR.

     3.        Materiality

          A false claim, record, or statement is material if it has “a natural tendency to influence, or

be capable of influencing, the payment or receipt of money or property.” United States ex rel.


16 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 17 of 35




Lemon v. Nurses To Go, Inc., 924 F.3d 155, 159 (5th Cir. 2021). The FCA’s materiality

requirements is “demanding.” Therefore, a court should consider: (1) whether the defendant’s

false claim violated an express condition of payment; (2) whether the Government would have

denied, or did deny, the defendant’s reimbursement claim, given actual knowledge of the false

claim; and (3) whether the falsity of the claim is “minor or insubstantial.” Id. at 163.

          As to the first factor, the Court notes that LOGCAP III specifically incorporated a FAR

regulation12 that prohibited “including, directly or indirectly, the amount of any kickback in the

contract price charged by a prime Contractor to the United States.” See FAR 52.203-7. KBR

violated the AKA by submitting vouchers related to Subcontracts 167 and 190 that included the

costs of kickbacks arranged by Martin. The first factor under Lemon is, therefore, satisfied.

          Regarding the second factor, there is no evidence that the Government knew of Martin’s

kickback arrangement when it paid vouchers related to Subcontracts 167 and 190. The

Government had paid all vouchers associated with Subcontracts 167 and 190 by May 2005, and

Martin entered his guilty plea in July 2007. KBR concedes that the DCAA learned of Martin’s

kickback arrangement sometime in 2008.13 Yet, KBR argues that, after learning of Martin’s plea

agreement, the Government did not offset, or otherwise attempt to recoup, unallowable costs

from KBR’s subsequent vouchers submitted under Task Order 43. In deposition, DCMA

representative Jerry Conry testified that the DCMA learned of the plea agreement sometime in

early 2008 and subsequently notified KBR that it intended to disallow approximately $25 million

12
  The Federal Acquisition Regulation system (FAR) governs procurement procedures for all executive
agencies, as well as the Army. FAR is codified at Chapter 1 of Title 48 of the Code of Federal
Regulations. See 48 C.F.R. 1.
13
  Citing a letter dated May 19, 2008, KBR alleges that “DCMA . . . specifically considered how Martin’s
kickback arrangement should affect the government’s payment of KBR’s claims for the costs of FKTC
subcontracts.” The record does not contain such a letter, and the Court has no basis to conclude that the
Government “specifically considered” Martin’s kickback arrangement in any audit that it conducted of
vouchers submitted under Task Order 43.


17 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 18 of 35




in costs as a result. The limited summary judgment evidence suggests that the parties continued

to negotiate into the summer of 2008 regarding the intended disallowance. The record indicates

neither, how long KBR continued billing the Government under Task Order 43, nor the result of

the parties’ negotiations. The Court is unwilling to infer from these facts that the Government

considered the kickback-related costs immaterial.

          The third factor asks whether KBR “knew or had reason to know” that the Government

would “attach[] importance to the specific matter ‘in determining [its] choice of action[.]’”

Lemon, 924 F.3d at 163. The Court answers this question in the affirmative, given LOGCAP

III’s incorporation of FAR 52.203-7 as a contract term. The Court is of the opinion that such a

violation would be considered material by the Government in deciding whether to pay KBR’s

claims. Accordingly, the materiality element is satisfied, and the Government is entitled to

summary judgment on Counts II and III, as related to Subcontracts 167 and 190.

                ii.    Conspiracy Liability under the FCA (Count V)

          KBR also moves for summary judgment on Count V, alleging that KBR violated the

FCA by conspiring with its co-defendants to defraud the Government by getting a false claim

paid. As to Subcontracts 167 and 190, the Government has offered no evidence of an injury that

is independent of that arising under Counts II and III. White v. United States, 507 F.2d 1101,

1103 (5th Cir. 1975) (“[N]o duplicating recovery of damages for the same injury may be had.”).

Therefore, having granted summary judgment for the Government on Counts II and III, the Court

now grants summary judgment to KBR on Count V, as it relates to Subcontracts 167 and 190.

                iii.   Breach of Contract Claims (Count VII)

          The Court also finds that KBR breached the LOGCAP III contract by submitting to the

Government reimbursement vouchers for unallowable costs—here, kickback amounts. Billing

the Government these unallowable costs violated FAR 52.216-07, which LOGCAP III


18 / 35
      Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 19 of 35




incorporated as a contract term.14 See Laguna Constr. Co., Inc. v. Carter, 828 F.3d 1364, 1371

(Fed. Cir. 2016); FAR 2.101 (“Unallowable cost means any cost that, under the provisions of any

pertinent law, regulation, or contract, cannot be included in prices, cost-reimbursements, or

settlements under a Government contract to which it is allocable.”). However, because the Court

determines that the FCA provides the Government with the greater recovery, and because the

Government it entitled to but one recovery, the Court will not determine damages based on the

Government’s breach of contract claim. Accordingly, the Court grants summary judgment for

KBR on Count VII, as it relates to Subcontracts 167 and 190.

          c.      Change Order 1 to Subcontract 167

                  i.      Factual Summary

          Subcontract 167 contemplated a six-month lease for truck-trailer units, ending on

December 20, 2003. However, between January and July 2004, FKTC continued to submit

monthly invoices under the subcontract for the cost of leasing all 50 units (232,500 KD or

$778,712.50). KBR’s October 18, 2004 reconciliation of trucks leased from FKTC under

Subcontract 167 showed that only two vehicles were returned to FKTC after January 4, 2004,

and KBR manager Jim Folkestad determined that KBR owed FKTC $176,625.85 for the late-

delivered vehicles. In a January 2, 2005 memorandum,15 Folkestad stated that in May 2004,

FKTC asserted that the return dates in KBR’s reconciliation document were in fact the dates on

which KBR delivered the vehicles to FKTC for repair, not return. FKTC “could not produce any



14
   Contrary to KBR’s assertion, the federal Contract Disputes Act (CDA) does not strip this Court of
jurisdiction to decide the Government’s contract claim. See, e.g., United States ex rel. Vavra v. Kellogg
Brown & Root, Inc., 903 F.Supp.2d 473, 480–81 (E.D. Tex. 2011) (affirming that a district court has
jurisdiction over the federal government’s breach of contract claims against contractors “where the
events, transactions, and contracts at issue in the lawsuit give rise to fraud allegations”), rev’d on other
grounds, 727 F.3d 343.
15
     Folkestad testified that the memorandum was mistakenly dated January 2, 2004.


19 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 20 of 35




other supporting documentation” for that position. By contrast, on July 22, 2004, KBR’s

Logistics Coordinator, Fatime Azemi, reported that she had obtained documentation from

FKTC’s workshop supervisor confirming that “only 7 Reefer Trailers [were] missing.”

          Folkestad’s memorandum further stated that “it was agreed by both parties that the date

of 30 March 2004 [sic] would be used as the expiration date of [Subcontract 167,] and that KBR

would generate a change order to modify the subcontract to reflect this date.” In December 2004,

Azemi and another KBR employee, Asli Berbergolu, generated Material Requisition forms

requesting funds equivalent to three months’ worth of leasing 50 truck-trailer units, from

December 21, 2003 to March 20, 2004. KBR subsequently issued Change Order 1 to Subcontract

167 (“Change Order 1”), which retroactively extended the lease period to March 30, 2004, and

resulted in an additional payment to FKTC of $2,595,707.50. In its February 17, 2005 voucher to

the Government, KBR requested reimbursement for costs associated with Change Order 1,

totaling $2,655,018.28.

                ii.      False Claims Act Liability (Counts II, III, and V)

          The Government alleges that KBR knowingly submitted false claims for costs incurred in

connection with Change Order 1, and knowingly created, used, or caused to be created or used,

false records related to those claims. The parties dispute the falsity, scienter, and materiality

elements of these theories.

     1.        Falsity

          The Court finds that KBR’s voucher for costs associated with Change Order 1 was a

factually false claim. KBR has not been able to raise a genuine issue of material fact as to

whether, for the period of Change Order 1, KBR in fact leased the number of vehicles that would

substantiate the $2.6 million in costs for which it later charged the Government. Indeed, in

October 2004, KBR had determined that all but two of the leased trailer units had been returned


20 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 21 of 35




to FKTC by January 4, 2004, and that KBR owed FKTC $176,625.85 for the delayed returns.

According to Folkestad, FKTC “could not produce any other supporting documentation” to show

that the vehicles had been brought to FKTC “for repair not [sic] return[.]”

          KBR characterizes the amount of Change Order 1 as a “settlement of a dispute between

KBR and FKTC regarding when the vehicles leased under [Subcontract 167] had been returned

to FKTC.” However, neither the voucher associated with Change Order 1, nor any of the

documentation attached to the voucher indicated that KBR was billing for the cost of a

settlement, rather than for an extended lease of the vehicles. The requisition forms created by

KBR for Change Order 1 also stated nothing about a “settlement.”16 The voucher, as submitted

to the Government, sought reimbursement for costs that did not correspond to any service that

KBR—or the Government—actually received. Accordingly, KBR’s claim associated with

Change Order 1 was factually false. Additionally, both the voucher and the requisition forms

created by KBR for Change Order 1 were false records. Ruscher, 2014 WL 2618158, at *6.

      2.       Knowledge

          The Government has also established that, as a matter of law, KBR acted with the

requisite scienter. The question is whether, in generating Change Order 1, KBR employees

undertook an “unjustifiably high risk” that they were (i) causing KBR to present a false claim for

payment or (ii) making or using a materially false record in connection with such a claim.

          The record shows that KBR employees did not have an objectively reasonable basis to

believe that a three-month extension for the lease of all 50 truck-trailer units was warranted. On

July 21, 2004, FKTC supervisor Noor advised KBR’s logistics coordinator Fatima Azemi that
16
   While KBR asserts that Folkestad’s memorandum was in “[t]he KBR subcontract file, to which
government auditors had access upon request,” the FCA places the burden on the contractor to submit
accurate information in its claims for reimbursement. United States ex rel Ruscher v. Omnicare, Inc., 663
Fed. App’x 368, 723 (5th Cir. 2016) (“A claim is factually false when the information provided to the
government for reimbursement is inaccurate.” (emphasis added)).


21 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 22 of 35




KBR had returned all but seven trailers. Noor gave Azemi a supporting document with the status

of each individual truck and trailer. This document was substantially consistent with KBR’s

internal documents, which showed that at most nine trailers had not been returned to FKTC as of

February 18, 2004. However, Wadih Al-Absi, Noor’s superior at FKTC, insisted that no vehicles

would be considered “returned” without production of delivery tickets and that those vehicles in

FKTC’s possession were there for “maintenance,” not “return.” Yet, the subcontract’s terms did

not require production of “delivery tickets” for vehicles to be considered returned and, in any

case, required FKTC to provide maintenance for the vehicles. As noted, Folkestad ultimately

determined that FKTC could not produce documentation substantiating Al-Absi’s claims and

concluded that KBR owed FKTC $176,625.85 for the delayed returns.

          KBR cites testimony of multiple former employees stating that, under the circumstances,

the decision to settle with FKTC was reasonable. Construing all factual disputes in KBR’s favor,

the Court is of the opinion that the KBR employees’ testimony, at most, raises a fact issue as to

whether they subjectively believed that the parties’ “settlement” was an expedient solution to the

dispute.17 But “recklessness” under the FCA requires application of an objective standard. Burr,

551 U.S. at 68. Put simply, no objective observer could conclude that KBR had leased all 50

truck-trailer units for an additional three months beyond the subcontract’s original expiration

date. Accordingly, in generating Change Order 1, KBR employees undertook an “unjustifiably

high risk” that they would cause KBR to present a false claim for payment. Likewise, those

employees acted recklessly in creating and using false records (the change order and associated

requisition forms and invoices) in connection with such a claim.



17
  Indeed, KBR employees’ contemporaneous statements in internal correspondence contradict their later
deposition testimony on this point.


22 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 23 of 35




          The Court also finds that the recklessness of KBR’s employees should be imputed to

KBR because they acted in the scope of their authority and to benefit KBR. Folkestad and KBR

Procurement and Supply Manager Tom Quigley negotiated, and Folkestad executed, Change

Order 1 while performing their respective core responsibilities. Likewise, Azemi and Berbergolu

generated the corresponding requisition forms, in their capacities as logistics coordinators, at

Folkestad’s direction. Further, internal correspondence demonstrates that the KBR employees

believed they were acting for KBR’s benefit. Accordingly, as a matter of law, the Government

has satisfied the knowledge element.

     3.        Materiality

          The Court also concludes that KBR’s false claim was material. FAR 52.216-7(a), which

LOGCAP III incorporated as a contractual term, provides that “[t]he Government will make

payments to the Contractor . . . in amounts determined to be allowable by the Contracting

Officer . . . in accordance with [FAR] subpart 31.2 in effect on the date of this contract and the

terms of this contract.” Costs are allowable only if they are “reasonable.” FAR 31.201-2(a). The

inclusion of these regulatory provisions in LOGCAP III “confirm that reasonableness is material

to payment.” United States v. DynCorp Int’l, LLC, 253 F.Supp.3d 89, 103 (D.D.C. 2017). As

discussed, KBR billed the Government $2.6 million for Change Order 1, when its best available

information indicated that KBR owed FKTC approximately $176,625.85 for the lease of reefer

units beyond Subcontract 167’s original termination date. Such a discrepancy was far from

reasonable, and “it is common sense that the [G]overnment would not pay claims if it knew that

they were outrageously excessive.” Id.       Additionally, KBR offers no evidence that the

Government knew when it audited KBR’s costs for the period of Change Order 1 that Changer




23 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 24 of 35




Order 1 contained a false amount.18 The Court, thus, finds that the claim and requisition forms

related to Change Order 1 were materially false. Having established all elements of its FCA

theories, as a matter of law, the Government is entitled to summary judgment on Counts II and

III related to Change Order 1.

          On Count V, the conspiracy liability theory under the FCA, the Government offers no

evidence of an injury that is independent of that arising under Counts II and III. Accordingly, the

Court grants summary judgment to KBR on Count V, as it relates to Change Order 1.

               iii.     Breach of Contract Claim (Count VII)

          The Court also finds that KBR breached the LOGCAP III contract by submitting to the

Government reimbursement vouchers for unreasonable—and, therefore, unallowable—costs.

Boeing N. Am., Inc. v. Roche, 298 F.3d 1274, 1281 (Fed. Cir. 2002). However, because the Court

determines that the FCA provides the Government with the greater recovery, and because the

Government is entitled to a single recovery, the Court will not determine damages based on the

Government’s breach of contract claim. Accordingly, the Court grants summary judgment for

KBR on Count VII, as it relates to Change Order 1.

          d.     Subcontract 39

                 i.     Factual Summary

          Jeff Mazon was responsible for issuing and administering subcontracts on KBR’s behalf

in Kuwait in the lead-up to the Army’s invasion of Iraq. On February 2, 2003, Mazon issued a

request for proposals (RFP) to prospective subcontractors for a six-month lease of 17 storage

tankers, to be used to deliver and store diesel fuel at a military airport (the “A-POD”) used by the

Army in Kuwait. Mazon had previously estimated the cost of fulfilling this item under Task


18
  The DCMA appears to have audited KBR’s costs under LOGCAP III for fiscal year 2004 between
November 2008 and November 2012.


24 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 25 of 35




Order 36 at $603,900, in a document called a Rough Order of Magnitude (ROM), and later at

$685,080, in a material requisition form. Three firms submitetd bids in response, and, on

February 14, 2003, Mazon awarded the subcontract to La Nouvelle General Trading and

Contracting Co. (La Nouvelle) as Subcontract 39. La Nouvelle’s bid totaled 507,000 KWD, or

approximately $1,673,100, but Mazon ultimately awarded the subcontract at a price of

$5,521,230.00. Mazon produced the final price by unnecessarily applying an additional currency

conversion formula to the bid amount in a bid tabulation form.

          In a February 14, 2003 internal memorandum regarding the award, Mazon stated that the

prospective subcontractors’ final bids included “additional fees . . . associated with the transfer

of the tankers from [another] contract to support the US Government.” These penalties, “topped

off by the urgent and compelling need” of the request, “increased the total value of the

requirement from the estimated $685,000 to a total of $5,521,230.” Mazon testified in deposition

that, at the time he prepared the memorandum, he was unaware of his double currency

conversion and believed, without verifying, that the fees associated with the transfer of tankers

from another contract accounted for the significant price increase.19

          Mazon’s memorandum further stated that “[t]he additional funds required were

communicated to the Project Manager who signed approval on the Bid Tabulation for the

subcontract on the date of the award.” In a March 24, 2009 plea agreement with the Government,

Mazon stipulated that when he wrote the memorandum, he “knew that he had not communicated

to the LOGCAP III Project Manager [Butch Gatlin] the additional funds required for Subcontract




19
  La Nouvelle General Manager Ali Hijazi later told a KBR internal investigator that La Nouvelle had
submitted a second bid incorporating the purported KNPC penalties. Mazon denied ever receiving a
second bid, and none exists in the record.


25 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 26 of 35




39.”20 Mazon did send the final bid tabulation form with La Nouvelle’s $5.5 million “bid” to

Gatlin and supervisor Don Gavin, both of whom approved the award. However, the form did not

indicate that La Nouvelle’s final bid represented greater than an eight-fold increase from

Mazon’s prior estimates. Additionally, when Mazon sought approval of the subcontract from

Gavin, Gavin asked, “Are you getting ACO [the Government Administrative Contract Officer’s]

Consent?” Mazon replied that ACO did not “sign consent to subcontract, unless it is over the

value p[l]aced on ROM.” Gavin understood Mazon to mean that the estimated cost in the ROM

was at least $5.5 million and that Mazon had confirmed with the ACO that the ACO’s consent

was unnecessary. In fact, the ROM estimate was $603,900.21 Between August 2003 and

February 2004, La Nouvelle submitted, and KBR paid, invoices based on the $5.5 million

subcontract amount. As discussed infra, the parties dispute whether KBR “re-billed” these

amounts to the Government after May 9, 2004.

          After ending his employment with KBR in late June 2003, Mazon met with Hijazi in

Athens, Greece, where Hijazi offered Mazon $1 million to invest in Mazon’s own business

ventures. While Mazon insisted on structuring the payment as a loan and executed a loan

agreement to that effect, Hijazi informed Mazon that he did not want or expect repayment.

Additionally, while the loan agreement listed Hijazi as the lender, in subsequent email



20
  This quoted statement in Mazon’s plea agreement, corroborated by Gatlin’s and Gavin’s trial testimony
during Mazon’s 2008 criminal trial, along with the actual documentation of the bid transmitted by Mazon
to his superiors, is admissible under Fed. R. Evid. 807. Additionally, in deposition, Mazon refused to
expressly contradict this part of his plea agreement.
21
   During Mazon’s 2008 criminal trial, Gavin and Gatlin testified that Mazon did not inform them of the
discrepancy between his original estimate and the final award amount. The Court overrules KBR’s
objection that their testimony is hearsay and, therefore, inadmissible summary judgment evidence.
Tremont LLC v. Halliburton Energy Servs., 696 F.Supp.2d 741, 764, n.22 (S.D. Tex. 2010) (“[Certified]
transcripts [of prior court testimony] are not ‘hearsay’ merely because they consist of statements made by
a witness in a prior proceeding.”). Mazon’s statements to Gavin via email correspondence are admissible
under the state of mind exception to hearsay, pursuant to Fed. R. Evid. 803(3).


26 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 27 of 35




correspondence Hijazi referenced the money as coming from La Nouvelle.22 On September 18,

2003, Hijazi issued a bank draft for the $1 million to be paid to Mazon’s account in the United

States.

                ii.       False Claims Act Liability (Counts II and III)

          The Government alleges that KBR is liable under the FCA for billing the Government for

the inflated $5.5 million amount of Subcontract 39. For liability to attach under the FCA, a

defendant must have submitted a “claim” to the Government. The FCA defines a “claim” as

involving a “request or demand . . . for money or property . . . that . . . is presented to . . . the

United States.” 31 U.S.C. § 3729(b)(2) (2006). The threshold question here is whether, after

May, 9, 2004, KBR submitted vouchers to the Government for Subcontract 39 that were

“claims” within the meaning of the FCA.

          The Government alleges that, on June 30, 2004 and August 31, 2005, respectively, KBR

“resubmitted additional vouchers [no’s. 30 and 43] seeking reimbursement” for La Nouvelle

invoices under Subcontract 39, invoices for which KBR had already sought reimbursement prior

to May 9, 2004. The June 2004 and August 2005 vouchers contain line-item summaries that

include the inflated costs billed by La Nouvelle, totaling approximately the final $5.5 million

award price of Subcontract 39. The Government also cites a “billing summary” prepared by

KBR that allegedly shows that on June 30, 2004 and August 31, 2005, KBR submitted vouchers

for the inflated costs.

          KBR contends that the June 2004 and August 2005 vouchers were not actual “billings”

and, therefore, not “claims for payment” under the FCA. KBR asserts that these vouchers

22
   Both Hijazi’s statements to Mazon and Mazon’s statements to SAIC investigators concerning Hijazi’s
intent regarding the $1 million payment are admissible, pursuant to Fed. R. Evid. 803(3). The testimony
of SAIC investigators Susan Frank and Tom Maslin at Mazon’s trial are admissible summary judgment
evidence. Tremont, 696 F.Supp.2d at 764, n.22.


27 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 28 of 35




represent accounting transactions that simply reassigned costs to Task Order 36 that were

previously assigned to Task Order 27. In an affidavit, KBR representative Gregory Tashjian

states that, following this re-assignment, KBR “submitted public vouchers reversing previous

accounting transactions and rebooked the costs to a different internal Job Number on a new

public voucher.” Tashjian states that this process “did not impact the amount billed to the

government” and that “the government was billed once for the costs[,] contemporaneous to when

the costs were booked”—i.e., under original Task Order 27. Tashjian’s statements are consistent

with the results of a detailed DCAA audit report of Subcontract 39, dated April 10, 2007. The

DCAA conducted the audit after learning of Martin’s inflation of Subcontract 39 and after

KBR’s alleged “re-billing” in June 2004 and August 2005. Nowhere does the audit report state

that KBR sought payment for Subcontract 39 costs on those dates, as alleged by the

Government.23

          Based on the record evidence, the Government has not established that, as a matter of

law, KBR submitted “claims for payment” on June 30, 2004 and August 31, 2005. Further, the

Court is of the opinion that, if presented with the results of the Government’s own audit, no

reasonable juror could conclude that KBR submitted claims for payment on those dates. It would

be unreasonable to conclude that the Government would have omitted from its exhaustive report

almost $5.5 million in additional inflated claims. The only reasonable conclusion is that the

Government did not consider the vouchers submitted on June 30, 2004 and August 31, 2005 to



23
  The audit report notes that KBR issued two credits to the Government “to cover potential over billings
by La Nouvelle” for Subcontract 39: first, on January 23, 2004, for $5,521,230, and then again on June
30, 2004, for $5,634,808. According to the report, although KBR “re-billed” the $5,521,230 amount in
August 2005, “th[is] transaction zeroed out the double credits issued” by KBR to the Government.
Because KBR had originally issued the Government a double credit for the cost of Subcontract 39, the
August 2005 transaction resulted in only the single credit, preventing the Government from obtaining a
$5.5 million windfall.


28 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 29 of 35




be “claims for payment.” Accordingly, the Court finds that KBR is entitled to summary

judgment as to the Government’s FCA claim pertaining to Subcontract 39.

               iii.     Conspiracy Liability under the FCA (Count IV)

          On Count IV, the Government alleges that KBR violated the FCA by conspiring with La

Nouvelle “to defraud the Government by getting a false or fraudulent claim allowed or paid,” in

connection with Subcontract 39. See 31 U.S.C. § 3729(a)(3) (2006). To allege and ultimately

prove a conspiracy under the pre-2009 version of the FCA, the Government must show “(1) the

existence of an unlawful agreement between defendants to get a false or fraudulent claim

allowed or paid by [the government] and (2) at least one act performed in furtherance of that

agreement.” U.S. ex rel. Farmer v. City of Houston, 523 F.3d 333, 343 (5th Cir. 2008). As part of

that showing, the Government must demonstrate that the defendants “shared a specific intent to

defraud the [G]overnment.” Id. (internal citation omitted). Circumstantial evidence may be used

to establish that the parties had an illicit agreement. United States ex rel. Tran v. Computer Sci.

Corp., 53 F.Supp.3d 104, 134 (D.C. Cir. 2014).

          The Government has established a genuine issue of material fact as to each essential

element of conspiracy liability under the FCA. A reasonable jury could conclude that Mazon and

Hijazi entered into a tacit agreement to defraud the Government, based on: Mazon’s “double-

conversion” of the La Nouvelle’s original bid; Hijazi’s failure to produce a second bid to KBR

investigators that he stated would explain Subcontract 39’s price increase; Mazon’s failure to

inform his supervisors about the price increase and Mazon’s 2009 plea agreement; and Mazon’s

and Hijazi’s statements concerning Hijazi’s $1 million “loan” to Mazon. A jury could also find

that Mazon engaged in at least one overt act in furtherance of the conspiracy—for instance, by

seeking his supervisors’ approval of the inflated price and executing the subcontract with Hijazi.

A jury could also reasonably conclude that Mazon and Hijazi formed the agreement while


29 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 30 of 35




Mazon was acting in the scope of his authority and to benefit KBR, such that Mazon’s scienter

should be imputed to KBR. Accordingly, KBR’s summary judgment motion as to Count IV is

denied.

                iv.     Breach of Contract Claim (Count VII)

          The Government alleges that KBR breached the LOGCAP III contract by “vouchering

the Government for the unallowable costs incurred” under Subcontract 39. As discussed supra,

the Court has determined that KBR’s vouchers related to Subcontract 39 did not constitute

“claims for payment.” Accordingly, the Court finds that KBR did not breach the LOGCAP III

contract. Therefore, the Court grants summary judgment for KBR on Count VII, as to this

subcontract.

          e.     Subcontract 11

                 i.     Factual Summary

          In September 2002, the Army issued a SOW under Task Order 27 for the construction of

Camp Arifjan in Kuwait, a staging area for Army personnel. On November 20, 2002, Stephen

Seamans, a Procurement, Materials, & Property Manager for KBR, awarded Subcontract 11 to

La Nouvelle for cleaning services at Camp Arifjan, at a price of 29,784 KWD ($98,287) for a

one-year term. Although La Nouvelle was not the lowest bidder, Seamans justified the award in

a November 17, 2002 internal memorandum, stating that he disqualified the lowest bidder

because its bid contained miscalculations and did not comply with all requirements in the RFP.

While Seamans affirmed the memorandum’s statements in an October 8, 2018 declaration, he

disavowed them as “self-serving” in a subsequent declaration, and again during his deposition in

this case. Once La Nouvelle had submitted its bid, Seamans contacted another company, Tamimi

Global Company Limited (“Tamimi”), and asked Tamimi to “submit a bid that would be too

high for the work performed under [Subcontract 11]” to “justify awarding the subcontract to La


30 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 31 of 35




Nouvelle.” Additionally, around the time Seamans awarded Subcontract 11 to La Nouvelle, he

solicited and received a $5,000 kickback from La Nouvelle General Manager Ali Hijazi.24 The

Government alleges that KBR submitted vouchers to the Government for costs related to

Subcontract 11 in June 2004 and August 2005, which KBR disputes.

          Seamans had no further procurement involvement with Subcontract 11 after the initial

award and ended his employment with KBR in April 2003. Shortly after Seamans’ departure,

Hijazi offered Seamans a position at La Nouvelle with an annual salary of $1.2 million. When

Seamans asked Hijazi why the latter was offering him a job, Hijazi responded that “he’d like to

take care of people who took care of him.”25 Hijazi agreed to pay Seamans a $300,000 advance

on his salary, and the money was wired to Seamans’ bank account in the United States. Seamans

formalized the employment offer as an employment agreement, which Seamans and Hijazi

signed. In the October 2018 declaration, Seamans stated that the employment agreement and

advance “had no impact on [his] previous award of Subcontract 11.” However, both in the

January 2019 declaration and during his deposition, Seamans stated that he understood Hijazi’s

offer of employment to be a “quid pro quo” for awarding KBR business to La Nouvelle and that

he “rationalized the payment after-the-fact” and used the “acceptance of a sham employment

offer to justify [his] receipt of the money.”26



24
   Seamans stated in the October 8, 2018 declaration that he received the kickback “shortly after” the
subcontract award, but he stated in the January 9, 2019 declaration that he received the kickback “no later
than the same time as the formal award.” During his October 20, 2020 deposition, Seamans stated that he
did not recall the exact timing of when he solicited and received the kickback.
25
  Hijazi’s statement regarding the job offer, reported through Seamans’ deposition testimony, is
admissible, pursuant to Fed. R. Evid. 803(3).
26
   In February 2006, Seamans entered into a plea agreement with the Government, pleading guilty to one
count of wire fraud and one count of conspiracy to launder money in connection with these events.
However, the Court does not base its factual findings on the factual statements that Seamans stipulated to
in the plea agreement.


31 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 32 of 35




                 ii.    False Claims Act Liability (Counts II and III)

          The Government offers two theories related to Subcontract 11 for both Counts II and III:

(1) that, in submitting vouchers to the Government for Subcontract 11, KBR knowingly sought

reimbursement of kickback amounts received by Seamans; and (2) that KBR sought

reimbursement of payments to La Nouvelle for cleaning services at Camp Arifjan at higher

prices than were authorized at the time the costs were billed to KBR. The Government does not

contest KBR’s motion as to the second theory, and the Court grants summary judgment for KBR

on that theory.27

          KBR is also entitled to summary judgment on the Government’s first theory because the

record evidence establishes that the Government did not consider the kickback-related costs that

it incurred under Subcontract 11 to be material. Between December 2010 and August 2011, the

DCAA audited costs related to Subcontract 11, including the period of performance relevant

here—November 20, 2002 to April 16, 2004. The DCAA’s August 2011 draft audit report

indicates that, during its audit, the DCAA became aware of the facts surrounding Seamans’

guilty plea in connection with Subcontract 11. Yet, in a March 20, 2015 DCAA memorandum

regarding the audit of Subcontract 11, DCAA stated that it was “closing the assignment” because

it had determined that the concerns raised in the audit “were not material enough to the

respective incurred cost submission(s) to warrant additional efforts to issue the report and

negotiate the costs.” The DCAA reached this decision after learning that KBR’s vouchers under

Subcontract 11 may have included the costs of Seamans’ kickbacks, in violation of LOGCAP

III’s prohibition on kickbacks. “[I]f the Government pays a particular claim in full despite its

27
   In its briefing, the Government offers no evidence that, after May 9, 2004: (1) KBR submitted false
claims to the Government for services performed by La Nouvelle at Camp Arifjan in February and March
2003; or (ii) KBR and La Nouvelle made, used, or caused to be made or used false records or statements
to get such false claims paid or approved.


32 / 35
     Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 33 of 35




actual knowledge that certain requirements were violated, that is very strong evidence that those

requirements are not material.” Lemon, 924 F.3d at 162 (citing Univ. Health Servs, Inc. v. United

States ex rel. Escobar, 136 S.Ct. 1989, 1999, 195 L.Ed.2d 348 (2016)). The Government

concluded that any false claims arising from Seamans’ kickback arrangement were immaterial.

Accordingly, the Court grants summary judgment to KBR as to Counts II and III, as to

Subcontract 11.

                iii.   Conspiracy Liability under the FCA (Count IV)

          On Count IV, the Government alleges that KBR violated the FCA by conspiring with La

Nouvelle to defraud the Government by getting a false claim paid, in connection with

Subcontract 11.28 The Government has established a genuine issue of material fact as to each

essential element of its conspiracy liability theory. A reasonable jury could conclude that

Stephen Seamans and Ali Hijazi entered into a tacit agreement to defraud the Government, based

on: Seamans’ solicitation and receipt of a bribe from La Nouvelle around the time of the

subcontract award; Seamans’ “poisoning” of the bidding process through Tamimi; Hijazi’s job

offer to Seamans’ following Seamans’ resignation from KBR and Hijazi’s statements concerning

the job offer; and Seamans’ deposition and affidavit statements that the job offer was a “sham.”

A jury could also find that Mazon took at least one overt act in furtherance of the conspiracy—

for instance, by seeking his supervisors’ approval of the inflated price or by executing the

subcontract with Hijazi. A jury could also conclude that Seamans and Hijazi formed the

agreement while Seamans was acting in the scope of his authority and to benefit KBR, such that

Seamans’ scienter should be imputed to KBR. Accordingly, KBR’s summary judgment motion

as to Count V is denied.

28
  The Government’s briefing gives no suggestion that Count IV is also premised on allegations that KBR
sought reimbursement of unauthorized payments to La Nouvelle for cleaning services at Camp Arifjan.


33 / 35
      Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 34 of 35




                iv.     Breach of Contract Claim (Count VII)

          Opposing KBR’s summary judgment motion on the Government’s contract claim, the

Government alleges that, after May 9, 2004, KBR resubmitted reimbursement vouchers for La

Nouvelle invoices under Subcontract 11. The Government again cites the billing summary

prepared by KBR that allegedly shows that, starting on June 15, 2004, KBR submitted vouchers

for the inflated costs and that the Government paid those vouchers. Citing statements in the

Tashjian affidavit, KBR asserts that these vouchers represent accounting transactions that simply

reassigned previously-billed costs to a different task order. The Court is of the opinion that a

genuine issue of material fact exists as to whether the transactions at issue were claims for

payment submitted by KBR under Subcontract 11.29 Accordingly, the Court denies KBR’s

summary judgment motion on Count VII, as it relates to Subcontract 11.

VI.       ORDER

          Based on the foregoing analysis and discussion, the Court finds KBR’s motion for

summary judgment should be GRANTED IN PART and DENIED IN PART. Likewise, the

Government’s motion for partial summary judgment should be GRANTED IN PART and

DENIED IN PART. It is, therefore, ORDERED that:

          1.    The Court grants summary judgment to the Government on Count I and on

                Counts II and III, as to Subcontracts 167, 190, and Change Order 1 to Subcontract

                167;

          2.    The Court grants summary judgment to KBR on Counts II and III, as to

                Subcontracts 11 and 39; on Counts IV and V, as to Subcontracts 167, 190, and

29
  Importantly, unlike with Subcontract 39, no DCAA audit report supports KBR’s contentions regarding
the disputed transactions under Subcontract 11. While DCAA’s internal memorandum, dated March 20,
2015, stated that the concerns raised regarding Subcontract 11 “were not material enough to . . . to
warrant additional efforts to issue the report and negotiate the costs,” the Government is not required to
show that a claim was material to prove its breach of contract claim.


34 / 35
   Case 4:06-cv-04024 Document 346 Filed on 03/25/21 in TXSD Page 35 of 35




                Change Order 1 to 167, but denies summary judgment on Counts IV and V, as to

                Subcontracts 11 and 39; and

          3.    The Court grants summary judgment to KBR on Count VI; and

          4.    The Court grants summary judgment to KBR on Count VII, as to Subcontracts

                167, 190, 39, and Change Order 1 to Subcontract 167, but denies summary

                judgment on Subcontract 11.

          It is so ORDERED.

          SIGNED on this 25th day of March, 2021.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




35 / 35
